In a proceeding instituted pursuant to the provisions of section 1077-e of the Civil Practice Act, order granting respondents’ motion and directing appellant, Wexler Realty Corp., to pay over to the respondents a specified part of the surplus produced by the real property herein involved over and above the taxes, interest and carrying charges thereof during the six months’ period ending on June 9, 1940, to be applied in reduction of the past due principal of the mortgage, affirmed, with fifty dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.